Title: From Benjamin Franklin to Jonathan Williams, Jr., 23 February 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, Feb. 23. 1780
I have acquainted Mr Chaumont that I approved of his accepting the Bills, and that I would provide for the Payment. I observe they are drawn at 2, 3, & 4 Usances.—
As to the Cloathing. If the Congress had only demanded so many Suits, without giving particular Directions, we might have taken our Friends Opinions, and let them excercise their Judgments or their Fancies. But our Orders being very particular in describing every part of the Suit, I think they ought to be punctually executed.
I am just now told that your Uncle is in London, and that it is suspected he is gone to carry Intelligence to the Ministry.— Is he not still with you?

My Love to the Goodeys, & believe me ever Your affectionate Uncle
BFMr Williams
BF. to J. Williams Feb. 23. 1780 Approbation of M. de Chaumont’s Acceptance of Mr Williams’s Bills. Also a letter to Mr Johnson
